Citation Nr: 0928187	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-20 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a low back disorder.  

It appears that the Veteran has attempted to reopen his claim 
for entitlement to chronic bilateral leg pain in September 
2005.  The Board refers this matter to the RO for proper 
development and adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate that the 
Veteran's low back disorder was manifest during active 
service or developed as a result of an established event, 
injury, or disease during active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
military service, nor may service connection be presumed.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a low back disorder was received in August 2004.  Thereafter, 
he was notified of the general provisions of the VCAA by the 
Montgomery RO in correspondence dated in July 2005.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case was issued in June 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  This 
information was provided to the Veteran by correspondence in 
March 2006.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  The Veteran's service treatment 
records and all relevant private and VA treatment records 
showing the state of his low back disorder have been obtained 
and associated with the claims file.  

The Veteran was not provided with a VA examination and 
opinion to assess the current nature and etiology of his low 
back disorder.  However, VA need not conduct an examination 
with respect to the claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as there is no evidence that the Veteran's 
claimed lower back disorder stems from an event, injury, or 
disease occurring in service.

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronocity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and certain chronic diseases, including 
arthritis, although not otherwise established as incurred in 
or aggravated by service, become manifest to a compensable 
degree within one year following the requisite service.  38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).
It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran contends that he developed a chronic low back 
disorder as a result of heavy lifting during active duty 
service.  The Veteran's DD Form 214 (Report of Discharge from 
Service) noted that his military occupational specialty was 
Armor Crewman.  

In an enlistment examination report dated in August 1971, the 
doctor reported a normal spine and musculoskeletal system.  
Service treatment records are silent for any complaints of 
low back pain.  In the Veteran's separation physical dated 
April 1974, the doctor reported a normal spine and 
musculoskeletal system.  

Post-service private and VA treatment records dated from 
September 1979 to November 2003 have been associated with the 
claims folder.  In a private treatment note from B. M., M.D., 
dated in September 1979, the Veteran complained of headaches 
and tiredness between his shoulders.  He related that it was 
worse since an August 1979 automobile accident.  The 
assessment was probable tension headaches.  One week later, 
he stated that his back still hurt.  Objective findings were 
reported as spasm over T2 to T4 [the thoracic spine] and 
paravertebral.  The assessment was ligamentous strain.  In a 
treatment note dated in October 1979, Dr. B. M. reported that 
physical therapy was discontinued because it relieved the 
Veteran's back.  Additional private treatment records from 
Dr. B. M. dated to July 1990 contained no complaints or 
findings of low back pain.

In a private treatment note from H. M., M.D., dated in July 
2001, the Veteran related that while attempting to catch his 
wife from falling the previous April, he twisted, and 
developed acute low back pain.  He also stated that he 
subsequently developed pain in his left hip, thigh, and foot, 
and that his back pain had resolved.  The impression included 
L4 radiculopathy versus a lumbar plexopathy.  In August 2001, 
the Veteran underwent a left L4-5 microdiscectomy.  The 
postoperative diagnosis was left-sided L5 radiculopathy with 
L4-5 herniated nucleus pulposus.  The Veteran reported 
improvement following surgery in a private medical treatment 
record dated September 2001.  

In May 2002, the Veteran sought treatment at the Biloxi VA 
Medical Center for evaluation of his back pain and numbness 
in his left lower leg.  The Veteran reported a two-year 
history of back pain.  Following an MRI in May 2002, the VA 
doctor reported no obvious compression, no significant amount 
of disc herniation or stenosis, and did not recommend 
surgery.  The Veteran was seen in the VA Medical Center in 
October 2002, November 2002, and November 2003 for back pain 
and was prescribed narcotics for pain management.  

In a May 2006 RO hearing, the Veteran testified that he had 
injured his back loading a tank in Germany in 1972.  The 
Veteran stated that he did not do any heavy work after 
leaving active duty service.  The Board notes that the 
Veteran's post service treatment records reference employment 
at a shipyard in September 1987 and, according to the 
Veteran's own statement at his RO hearing, employment as a 
carpet supervisor and operator.  He also testified that he 
re-injured his back while attempting to catch his wife from a 
fall.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for the 
Veteran's claimed low back disability is not warranted 
because there is no connection between his current low back 
disability and any event, injury, or disease during active 
military service.

Although the Veteran has alleged that in-service heavy 
lifting caused his claimed back disability, the Board notes 
that there are no medical records showing any complaints, 
findings, or treatment for back problems during active duty.
Post-service private and VA treatment records first show 
treatment for a lumbar spine disorder beginning in July 
2001-many years after the Veteran's discharge from active 
service in August 1974.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  While in September 1979 he was treated for a 
thoracic ligamentous strain, this was attributed to an August 
1979 automobile accident, and it resolved with physical 
therapy.  Moreover, the record includes no competent medical 
opinion establishing a medical relationship between the post-
service low back disorder to any established event in 
service, and neither the Veteran nor his representative has 
presented, identified, or alluded to the existence of, any 
such opinion.  Rather, during private and VA medical 
treatments and during a hearing before RO personnel, the 
Veteran himself attributed his low back disability to 
catching his wife during a fall.  Therefore, entitlement to 
service connection for a low back disorder is not warranted.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that his current 
low back disorder is a result of events during military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the Veteran is not competent to render a probative 
(i.e., persuasive) opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Consequently, the lay assertions as to 
the nature or etiology of his claimed disability have no 
probative value.

For all the foregoing reasons, the claim for service 
connection for a low back disability must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).`


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


